        Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


RICHARD MEYER,                      §
         Plaintiff                  §
                                    §
v.                                  §    Case No. 1:18-cv-00800-LY
                                    §
MARK WAID,                          §
        Defendant                   §




                        DEFENDANT’S MOTION TO DISMISS
                     PLAINTIFF’S FIRST AMENDED COMPLAINT
                      FOR LACK OF PERSONAL JURISDICTION
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 2 of 22



                                        INTRODUCTION

       Plaintiff Richard Meyer brought this suit against Mark Waid, a California citizen, in an

illegitimate effort to intimidate and silence Waid. Waid is a well-known comic book author who

has written stories featuring many of the world’s iconic superheroes, such as Superman, Captain

America, Wonder Woman, and Daredevil, to name a few. Plaintiff created a YouTube channel to

promote his views that comics had become too diverse in gender, race, and sexuality in terms of

characters and creators—views that are regularly expressed with patently offensive and hateful

language, targeting not just the work itself but the creative people behind it. Plaintiff also sought

to create his own comic book entitled JAWBREAKERS—LOST SOULS. When a publisher

decided not to publish his book after learning about Plaintiff’s ongoing negative campaign against

diversity, Plaintiff baselessly blamed Waid, who is an outspoken proponent of diversity and

defender of women and others historically under-represented in the comics industry, rather than

putting the blame where it belongs: Plaintiff’s own unfavorable reputation he created through his

personal words and conduct. Plaintiff’s refusal to accept responsibility (and appetite for attention)

culminated in this baseless lawsuit.

       Plaintiff asserts claims for tortious interference with contract and defamation. These claims

are completely meritless. But the problem at the outset, and which is proper to address, is that this

Court lacks personal jurisdiction over Defendant Waid. Fifth Circuit precedent requires that each

claim be analyzed separately for whether personal jurisdiction exists.

        Plaintiff’s tortious-interference claim is based entirely on a single phone call between

Waid, who was in California at the time, and a San Antonio publishing company. That is far short

of the necessary substantial connection with Texas to justify personal jurisdiction. Waid did not

even know at the time that Plaintiff apparently lives in Texas (particularly in light of Plaintiff’s



                                                 1
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 3 of 22



effort to create the public impression he is in New York City, as discussed below). For that reason

alone, Fifth Circuit precedent requires a finding of no personal jurisdiction.

       As for Plaintiff’s defamation count, he alleges multiple defamatory statements that fall into

two categories: (a) statements by Waid through social media, and (b) statements at a comic

convention in Houston occurring after the publisher decided against publishing Plaintiff’s book.

Under Texas law, each alleged defamatory statement constitutes a separate claim—which, in turn,

requires a jurisdictional analysis as to each. Personal jurisdiction inarguably does not exist as to

the first category. Moreover, especially since Waid did not know Plaintiff resided in Texas,

jurisdiction also does not exist as to the second category.

       Pursuant to Federal Rule of Civil Procedure 12(b)(2), Defendant Waid prays that the Court

dismiss this lawsuit for lack of personal jurisdiction.

                                  FACTUAL BACKGROUND

       A. Mark Waid has no connection to Texas.

       Waid is a citizen of California and lives in Santa Monica. Declaration of Mark Waid

(“Waid Decl.”), attached as Exhibit A, ¶ 3. He works from California as a freelance author of

comic books. Id. Waid does not maintain any agents for service of process in the State of Texas.

Id. He was served with the summons and Complaint at his home in California. Id.

       Waid has no interest in, use of, or possession of real property within Texas. Id. ¶ 4. He

does not own or lease any personal property in Texas. Id. He does not have any bank accounts in

Texas. Id. He does not maintain any assets in Texas. Id. He is not required to pay any income,

business, or property taxes to Texas. Id. He has not used the Texas court system as a litigant other

than as a Defendant in this matter. Id. He does not regularly do or solicit business in Texas, nor

does he have any ongoing business relationships in Texas. Id. He does not have a mailing address



                                                  2
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 4 of 22



or telephone number in Texas. Id. ¶ 5. He lived in Texas in the early 1980s when he was young,

but he has not lived in Texas since then. Id. He has never had office space in Texas. Id. ¶ 6.

       B. The alleged contacts concerning Mr. Waid’s connection to Texas are at most
          random, fortuitous, and attenuated.

       Plaintiff operates a YouTube channel called “Diversity & Comics” (“D&C”). First Am.

Compl. (“FAC”) ¶¶ 9-10. Plaintiff broadcasts the channel across YouTube—it is not aimed at

Texas. He claims over 88,000 “followers” of his channel and 28 million “views” of his videos, id.

¶ 10. As part of his marketing, Plaintiff has been an active user of Twitter, with about 20,000

“followers.” See Ex. A ¶¶ 7-8 & Ex. 1. Plaintiff’s D&C’s Twitter profile has identified, at all

known times relevant to this lawsuit, “New York, NY” as his location. Ex. A, Ex. 1; Ex. 7.

       Plaintiff alleges Waid “interfered” with the publication of Plaintiff’s book

JAWBREAKERS—LOST SOULS. According to Plaintiff’s allegations, JAWBREAKERS—

LOST SOULS would be “a story about five ex-superheroes that come out of retirement to protect

a giant, mutant ape from being exploited by a warlord”; it is not a book involving any story about

Texas or one aimed only at Texas audiences. See, e.g., FAC ¶ 15. Plaintiff alleges he had “teamed

up with top tier artists to illustrate and color the book.” Id. Those artists have been identified as

Jon Malin, Ethan Van Sciver, and Brett Smith. See, e.g., Ex. A, Ex. 2, No Enemy But Peace—

Richard Meyer, Antarctic Press, and Jawbreakers, Bleeding Cool. Mr. Malin’s Twitter profile

page indicates he is in Michigan; Mr. Van Sciver’s Twitter profile page notes he is in New Jersey;

and Mr. Smith’s Twitter profile page identifies him as being in Arizona. See Ex. A ¶ 11 & Ex. 3.

       Waid made two or three social media posts (on Facebook and Twitter) regarding Plaintiff.

These posts were not directed to Texas but rather were posts accessible and viewable by all of his

more than 5,000 Facebook “friends” and nearly 100,000 Twitter “followers,” regardless of where

they were located. Ex. A ¶ 10; FAC ¶ 11, 18. Plaintiff alleges Waid sent a tweet stating that he


                                                 3
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 5 of 22



had “a call in to Antarctic Press,” which, Plaintiff alleges, “[o]n information and belief…triggered

an onslaught by Waid’s followers against Antarctic Press, with calls and threats to Antarctic

Press….” FAC ¶ 18 (emphasis added). Waid did not instruct or tell any of his “followers” or

“friends” to call or threaten Antarctic Press (“AP”). Ex. A ¶ 18.

       Plaintiff alleges Mr. Waid had one phone call with an owner of Antarctic Press (“AP”).

FAC ¶ 19. Waid did have one relatively brief phone call with someone who identified himself as

associated with or an owner of AP. Waid had left a message at AP and asked that someone return

his call. Ex. A ¶ 14. Someone associated with AP called Waid back, and they discussed Plaintiff.

Id. At that time, Waid did not know where AP was located, and Waid did not know where the

person with whom he spoke lived, whether in Texas or elsewhere. Id. It was not until after that

call that Waid even learned AP had operations in Texas. Id. ¶ 21.

       Waid also did not know where Plaintiff lived or was located. Waid did not know that

Plaintiff resided in Texas or had any connection at all to Texas. Id. ¶¶ 9, 14. As noted, Plaintiff’s

Twitter account clearly identified that he is in New York. Id., Exs. 1 & 7.

       C. Plaintiff’s own words and conduct directed towards the world (not just Texas)
          have created substantial reason why people may not do business with him.

       By the time Waid had spoken to AP, the publisher indicated it had already decided to sever

ties with Plaintiff, because it had learned more about his conduct and unfavorable reputation. See

Ex. A ¶¶ 16-17. The representative told Waid that, after learning more about Plaintiff, AP found

Plaintiff’s conduct “indefensible.”    Id.   Waid did not tell or even ask AP to not publish

JAWBREAKERS. Id. ¶¶ 16-18. In public tweets, AP confirmed that Plaintiff’s own conduct led

to their decision to not publish Plaintiff’s book, not anything Waid did. See id., Exs. 5-6.

       In deposition testimony, Joe Dunn, the owner of AP with whom Waid spoke, confirmed

that Waid did not cause AP to decide not to publish Plaintiff’s book:


                                                  4
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 6 of 22



        Q:     And so, again, there were factors that led to Antarctic Press’s decision that
               had no relationship to Mark Waid; correct?
        A:     Yes.
        Q:     And those factors were concern that your staff and freelancers had expressed;
               correct?
        A:     Correct.
        Q:     And including Mr. Meyer’s own conduct; correct?
        A:     Correct.
        Q:     And those factors that led to AP’s decision are factors unrelated to Mark Waid;
               correct?
        A:     Correct.
        ....
        Q:     Did – you made the decision for Antarctic Press; correct?
        A:     Correct.
        Q:     And that was your decision; correct?
        A:     100 percent.
        Q:     And you made that decision voluntarily?
        A:     Correct.
        Q:     And Mark Waid, did he do anything to prevent AP from publishing Mr. Meyer’s
               book?
        A:     No.

Ex. B, Ryan Pierce Decl., Ex. 1 Dunn Depo. at 107:20-108:19; 111:7-111:16 (emphasis added).

       After AP initially announced it would publish JAWBREAKERS, AP then learned Plaintiff

had revealed the identities of stores that had decided against carrying the book because of

Plaintiff’s well-earned negative reputation for harassment and hateful rhetoric. Id. at 74:17-76:19

& Ex. 2. AP’s social-media director reported to AP staff that Plaintiff had promised not to “rat

out” these retailers, and Mr. Dunn expressed the hope Plaintiff would “respond in the proper way.”

Id. at 77:3-78:10; 83:16-85:10. But Plaintiff did not respond in any way that could be called

“proper.” Instead, he publicly “ratted out” the stores by tweeting about a private Facebook chat

among the retailers, and even openly encouraged his Twitter followers to research and reveal the

identities of store employees:




                                                5
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 7 of 22




Mr. Dunn ultimately became aware of this spiteful effort. Id. at 80:12-25 & Ex. 3. As Plaintiff had

requested, one of his followers publicly listed the names of store employees and related phone

numbers. See id., Ex. 4 (redacted for privacy); Ex. 1, 81:5-20. Not content with this, on the

morning of May 11, 2018, Plaintiff also re-tweeted an apparent threat of violence against those

stores and praised his “Incel army.”1 See id. at 82:5-23 & Depo. Ex. 5. All this occurred before

Dunn ever spoke to Waid.

       After announcing its decision to publish JAWBREAKERS, AP also came to learn about

some of the shocking comments Plaintiff had made about other creators. Among other things,

AP’s “editor in chief” (or “EIC”) reported to Mr. Dunn that he had learned that Plaintiff had called

his “Star Wars editor” a “c*m dumpster.” Ex. B, Ex. 1 at 94:11-95:21; Ex. 8. This was in addition

to other horrific statements Plaintiff made in a YouTube video, including defaming Waid and

others as “pedophiles.” Id. at 86:22-88:23. Plaintiff never revealed this YouTube video to AP, but

AP learned of all this before Dunn spoke with Waid. Id. at 73:18-74:1; 88:11-23.




1
    “Incels” are known for promoting hate speech against women. See,                           e.g.,
https://www.nytimes.com/2018/04/24/world/canada/incel-reddit-meaning-rebellion.html
                                                 6
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 8 of 22



        AP’s EIC found Plaintiff’s conduct so egregious he sent the following email to Mr. Dunn

(before Dunn ever spoke with Waid), to make clear that he did not want AP associated in any way

with Plaintiff:

    …. I haven’t been able to sleep or work and that’s because it boils down to this: I’m
    not comfortable being associated with this guy, it’s not his work, and it’s not his beliefs,
    it’s his conduct. And, if it were any of the other guys at AP that conducted themselves
    similarly I would divest AP of them as well. There are standards of civil and professional
    conduct I believe in. This guy obviously has issues. I’ve told [another AP employee] to
    take my name of [sic] the books immediately and I’m also worried about how this may
    affect other AP creators and San Diego and the booth. Please be careful.

Ex. B, Ex. 6 (emphasis added); Ex. 1 at 96:24-99:24; 101:16-23.

        A further sampling of Plaintiff’s various hate-filled attacks can be found in tweets at Ex. 4

of Waid’s declaration. This is just the tip of the iceberg, and Waid could recount page after page

of YouTube videos and tweets spewing division and hatred (many of which Plaintiff actually

deleted after he filed the lawsuit but which have been saved at least in part by those who monitor

his hateful activities). Given Plaintiff’s egregious record of targeting creators and others in the

comics world, it is no surprise that, as Plaintiff’s own allegations admit, “[b]y late 2017, media

reports began to emerge characterizing Mr. Meyer as a bigot, racist, and part of a group that

promotes white supremacy.” FAC ¶ 13.

        It is Plaintiff’s earned reputation—as someone against non-white, non-straight, and female

members of the comic-book world—that caused Waid and many others to have legitimate concerns

about Plaintiff and that caused AP to not do business with him—not anything involving Texas.

Ex. A ¶ 13; Ex. B, Ex.1 at 107:20-108:19; 111:7-111:16.

            THE COURT LACKS PERSONAL JURISDICTION OVER WAID.

        A court must dismiss an action when it lacks personal jurisdiction over the defendant. FED.

R. CIV. P. 12(b)(2). The plaintiff has the burden of proof in establishing personal jurisdiction and



                                                  7
           Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 9 of 22



carries the initial burden of showing a prima facie case supporting jurisdiction. See Clemens v.

McNamee, 615 F.3d 374, 378 (5th Cir. 2010). While uncontroverted allegations in the complaint

must be taken as true, the court is not required “to credit conclusory allegations, even if

uncontroverted.” Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th

Cir. 2001). In deciding a Rule 12(b)(2) motion, evidence takes precedence over allegations. See

Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir. 2008).

         A district court may exercise personal jurisdiction over a non-resident defendant only if (1)

the forum state’s long-arm statute creates personal jurisdiction, and (2) the exercise of jurisdiction

is consistent with due process. Johnston, 523 F.3d at 609. General personal jurisdiction is

unrelated to plaintiff’s cause of action and requires that the defendant have “continuous and

systematic” contacts with the forum state. See Helicopteros Nacionales, 466 U.S. 408, 415-16

(1984); Revell v. Lidov, 317 F.3d 467, 470 (5th Cir. 2002). Specific jurisdiction requires, among

other things, that the defendant’s contacts with the forum state arise from, or directly relate to, the

cause of action. See Helicopteros Nacionales, 466 U.S. at 414-15 & n.8; Revell, 317 F.3d at 470.

Neither exists in this case.

    I.      Plaintiff Cannot Establish General Jurisdiction Over Waid.

    For a federal court to exercise general jurisdiction, the defendant’s affiliations with the state

must be so “continuous and systematic as to render [defendant] essentially at home in the forum

State.” Daimler AG v. Bauman, 571 U.S. 117, 139 (2014) (citation omitted). The “continuous

and systematic contacts test is a difficult one to meet, requiring extensive contacts between a

defendant and a forum.” Johnston, 523 F.3d at 609 (citation omitted).

         Plaintiff cannot establish general jurisdiction. Waid is a California citizen who lives in

Santa Monica, California. Compl. ¶ 2; Ex. A ¶ 3. Waid has no presence or even property in Texas,



                                                   8
           Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 10 of 22



and has no other continuous and systematic ties to Texas. Id. ¶¶ 3-6. He simply cannot be said to

be at home in Texas.

    II.      Plaintiff Cannot Establish Specific Jurisdiction Over Waid.

          “A plaintiff bringing multiple claims that arise out of different forum contacts of the

defendant[] must establish specific jurisdiction as to each claim.” Seiferth v. Helicopteros

Atuneros, Inc., 472 F.3d 266, 274 (5th Cir. 2006). This principle—and the absence of any

“pendent” or “supplemental” personal jurisdiction—is dictated by the Due Process Clause, which

requires that “specific jurisdiction . . . be established for each claim.” Id. at 275 & n.6. If this were

not clear enough, the Fifth Circuit expressly relied on the following principle:

          There is no such thing as supplemental specific personal jurisdiction; if separate
          claims are pled, specific personal jurisdiction must independently exist for each
          claim and the existence of personal jurisdiction for one claim will not provide the
          basis for another claim. Id. (emphasis added) (citation omitted).

          Thus, for example, the Fifth Circuit found personal jurisdiction over a fraud claim but

rejected personal jurisdiction over a breach-of-contract claim even though the same phone calls

allegedly led to both claims. See Trois v. Apple Tree Auction Ctr, Inc., 882 F.3d 485, 490 (5th Cir.

2018). This claim-by-claim inquiry even applies when separate claims are the same “type of

claim.” See Carmona v. Leo Ship Mgt, 924 F.3d 190, 198 n.16 (5th Cir. 2019) (“[Plaintiff] suggests

that because he has raised only one type of claim—i.e., negligence—the court need not analyze

specific jurisdiction on a claim-by-claim basis. [I]t matters not that [plaintiff’s] allegations all

sound in negligence; the court must separately consider specific jurisdiction for each claim that

arises from different forum contacts.” (emphasis in original)). Therefore, Plaintiff’s tortious-

interference and defamation claims must be separately analyzed for jurisdiction—and, as discussed

below, personal jurisdiction does not exist for any of the claims.




                                                   9
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 11 of 22



   A. Plaintiff has not established personal jurisdiction as to the interference claim.

       “For a State to exercise jurisdiction consistent with due process, the defendant’s suit-related

conduct must create a substantial connection with the forum State.” Walden v. Fiore, 571 U.S.

277, 285 (2014) (emphasis added). Even contracting with or being employed by a Texas company,

without significantly more, is insufficient to establish the requisite minimum contacts for

jurisdictional purposes. See, e.g., Holt Oil & Gas Corp. v. Harvey, 801 F.2d 773, 778 (5th Cir.

1986) (“[M]erely contracting with a resident of [Texas] is insufficient to subject the nonresident

to the forum’s jurisdiction.”). The necessary minimum contacts are not satisfied “by demonstrating

contacts between the plaintiff (or third parties) and the forum State,” Walden, 571 U.S. at 286, as

the defendant must have purposefully created a substantial connection with the forum. As

discussed below, in the intentional-tort context, this requires, among other things, a showing that

the defendant knew the plaintiff would suffer the brunt of harm in the forum state.

       Here, Plaintiff does not allege any relationship between Waid and Plaintiff, business or

otherwise. Plaintiff’s interference claim rests entirely on a phone call between one of the owners

of AP and Waid. That is not enough to support jurisdiction. Especially since Waid undisputedly

did not know Plaintiff resided in Texas, personal jurisdiction plainly does not exist.

       1. Fifth Circuit precedent requires that defendant knew the plaintiff resided in the forum.

       To establish personal jurisdiction over a defendant who allegedly committed an intentional

tort in the forum state, the plaintiff must show—as one of the necessary prerequisites—that “‘the

defendant knew that the plaintiff would suffer the brunt of the harm caused by the tortious conduct

in the forum, and point to specific activity indicating that the defendant expressly aimed [his]

tortious conduct at the forum.’” Revell, 317 F.3d at 475-476 & n.63 (quoting IMO Indus., Inc. v.

Kiekert AG, 155 F.3d 254, 266 (3d Cir. 1998)) (emphasis in original). The requirement that the



                                                 10
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 12 of 22



defendant have known the plaintiff was in the forum is based on the Supreme Court’s decision in

Calder v. Jones, 465 U.S. 783 (1984).

       While Calder involved defamation, the Fifth Circuit has consistently applied Calder to a

variety of intentional torts. In explaining the principle regarding the defendant’s knowledge of the

location of the plaintiff’s injury, Revell cited and quoted two non-defamation cases—one of which

involved a tortious-interference-with-contract claim. See Revell, 317 F.3d at 475-476 & n.63

(relying on the following quote from IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 266 (3d Cir.

1998), a tortious-interference case: “[T]he plaintiff must show that the defendant knew that the

plaintiff would suffer the brunt of the harm caused by the tortious conduct in the forum, and point

to specific activity indicating that the defendant expressly aimed its tortious conduct at the forum.”

(emphasis in original)); Revell, 317 F.3d at 475-476 & n.63 (relying on the following quote from

Bancroft & Masters, Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082, 1087 (9th Cir. 2000), a trademark-

infringement case: “[Calder requires that] the defendant is alleged to have engaged in wrongful

conduct targeted at a plaintiff whom the defendant knows to be a resident of the forum state”

(emphasis in original)). The Fifth Circuit itself has applied Calder to tortious-interference claims.

For example, in Southmark Corp. v. Life Investors, Inc., 851 F.2d 763, 772 (5th Cir. 1988), the

Fifth Circuit applied Calder and found no personal jurisdiction as to plaintiff’s tortious-

interference claims. The Southmark Court interpreted Calder as follows:

       In Calder, the Supreme Court held that when an alleged tort-feasor’s intentional
       actions are expressly aimed at the forum state, and the tort-feasor knows that the
       brunt of the injury will be felt by a particular resident in the forum, the tort-feasor
       must reasonably anticipate being haled into court there to answer for its tortious
       actions.

Southmark, 851 F.2d at 772 (emphasis added); see also Panda Brandywine Corp. v. Potomac Elec.

Power Co., 253 F.3d 865, 869 (5th Cir. 2001) (applying Calder and explaining “foreseeability of


                                                 11
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 13 of 22



causing injury in Texas” is necessary, though not sufficient, prerequisite to exercise of jurisdiction

and finding lack of jurisdiction over tortious-interference claim, even though defendant allegedly

knew plaintiff was in Texas); Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir. 1999)

(explaining that Calder “test applies outside the context of defamation”).2

       The primary case on which Plaintiff will likely rely, Trois v. Apple Tree Auction Ctr, Inc.,

882 F.3d 485 (5th Cir. 2018), similarly supports this analysis. While Trois reasoned that a single

communication “may be enough” to support jurisdiction, it remains a necessary prerequisite that

the defendant knew the plaintiff resided in the forum at the time of the allegedly tortious conduct

and that the harm would occur there. At the outset of Trois, the Court expressly stated that, with

respect to the telephone calls at issue, the defendant allegedly “knew [the plaintiff] lived in Texas.”

Id. at 488 (emphasis added). The calls concerned the defendant’s efforts to auction items owned

by the plaintiff in Texas—thus further indicating the defendant knew plaintiff’s location and that

harm would occur in that jurisdiction. Id. at 491-492. Indeed, the Trois Court discussed the effect

of a defendant’s knowledge that the plaintiff was in the forum, but made the point that “mere

knowledge” of the plaintiff’s forum location is not alone enough to support jurisdiction. Id. at 492

n.7. Trois is in harmony with Revell and other prevailing Fifth Circuit precedent.

       Mere knowledge of location alone would not support jurisdiction, but jurisdiction does not

exist, as a matter of law, absent that showing. See, e.g., IMO, 155 F.3d at 266 (“While knowledge

that the plaintiff is located in the forum is necessary to the application of Calder, . . . it alone is

insufficient. . . .”). As Judge Sparks held in a fraud case:

       [Defendant] alleges he did not know where [plaintiff] lived while the two of them
       were communicating via Skype, and [plaintiff] does not challenge the truth of that

2
 While some of this case law involved a contract negotiated or performed outside Texas, the Court
made clear that an inescapable threshold requirement is that “the tort-feasor knows that the brunt
of the injury will be felt by a particular resident in the forum.” Southmark, 851 F.2d at 772.
                                                  12
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 14 of 22



       allegation. ‘Knowledge of the particular forum in which a potential plaintiff will
       bear the brunt of the harm forms an essential part’ of the purposeful availment
       analysis. . . . Because [defendant] did not know where [plaintiff] was located during
       their communications, [defendant’s] conduct was necessarily not purposefully
       directed at Texas, and specific jurisdiction cannot lie.

See Rad v. Bragg, No. 14-1074, 2015 WL 12748177, at *3 (W.D. Tex. May 8, 2015) (emphasis

added); see also Festor v. Wolf, No. 09-0054, 2009 WL 10669519, at *5 (W.D. Tex. Aug. 24,

2009) (distinguishing Fifth Circuit case law involving allegedly tortious phone calls in which

“there was no dispute regarding whether the defendants knew that the plaintiffs were in Texas,”

and finding no jurisdiction where, in contrast, “Plaintiffs fail[ed] to establish a prima facie case

that [defendant] knew that Plaintiffs resided in Texas” at the time of the alleged tortious conduct).

       2. Waid undisputedly did not know Plaintiff resided in Texas.

       Plaintiff does not even allege Waid knew he resided in Texas at the time of the alleged

offense. Nor could he allege this. Waid did not know Plaintiff resided in Texas at the time of the

calls on which Plaintiff’s tortious-interference claim is based. In fact, Waid did not know Plaintiff

was in Texas until this lawsuit. See Ex. A ¶¶ 9, 14. Indeed, Plaintiff publicly held himself out to

be located in New York. Id. ¶ 8 & Exs. 1 & 7. Accordingly, Fifth Circuit precedent requires

dismissal of Plaintiff’s tortious-interference claim for lack of personal jurisdiction.

       3.Waid also did not know AP was located in Texas.

       The publisher AP is not the plaintiff and therefore any knowledge regarding its location is

not material given Waid’s lack of knowledge regarding Plaintiff’s location. But Waid also notes

that the evidence affirmatively shows he did not know AP was in Texas at the time of his calls

with AP. See Ex. A ¶ 14. Nor does Plaintiff’s Complaint allege otherwise.

       Plaintiff will likely point to San Antonio’s area code—without any evidence that Waid

knew that area code was associated with Texas. Moreover, even if Waid had such knowledge


                                                  13
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 15 of 22



(which he did not), that would be insufficient. See, e.g., Tornado Bus. Co. v. Bus. & Coach Am.

Corp., No. 14—3231, 2014 WL 7333873, at *3 (N.D. Tex. Dec. 23, 2014) (noting “courts are

reluctant to find jurisdiction based only on emails and phone calls because reliance on telephone

calls and email can no longer reliably prove purposeful availment” (citing Michiana Easy Livin’

Country, Inc. v. Holten, 168 S.W.3d 777, 790 (Tex. 2005)). In fact, the evidence shows that AP

itself admitted it was not known as a Texas-based publisher. Ex. B, Ex. 1, 32:17-33:7. Ultimately,

Plaintiff can merely show Defendant knew after the calls that AP was in Texas—which would not

be relevant even if AP itself were the plaintiff. See, e.g., Festor, 2009 WL 10669519, at *5

(holding defendant’s knowledge plaintiff lived in Texas was not relevant to or in conflict with

dispositive point that he did not know this at time of fraudulent communications).

       However, even if Waid knew Plaintiff (and/or AP) was in Texas at the time of the phone

discussion with AP—which he did not know—that still would not support personal jurisdiction in

this case. “[The] minimum contacts analysis looks at the defendant’s contacts with the forum State

itself, not the defendant’s contacts with persons who reside there.” Walden, 571 U.S. at 285

(emphasis added). The larger context of the dispute must also be considered, even if the defendant

knew the plaintiff resided in the forum state. See also Herman v. Cataphora, Inc., 730 F.3d 460,

462, 465-466 (5th Cir. 2013) (finding no jurisdiction over tortious-interference and defamation

claims because “focal point” of dispute was not forum, Louisiana, even though defendant, a trial

consultant, made statements to a legal-affairs website to the effect plaintiffs, lawyers who worked

in Louisiana, had acted improperly in relation to multi-district litigation in Louisiana, because

statements at issue did not mention Louisiana and focused on parties’ larger contractual

relationship).




                                                14
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 16 of 22



        This case concerns a comic book to be created by a team spread across multiple states,

whose subject matter would not be Texas (but rather a giant mutant ape), and that would be aimed

at the world-wide comic-book market generally (not specifically Texas). See FAC ¶¶ 15-17; Ex.

A ¶ 11 & Exs. 2-3. And Waid’s comments concerning Plaintiff stems from Plaintiff’s anti-

diversity campaign that targets the comic-book market generally—not anything unique or

connected to Texas. See Ex. A ¶ 13; Ex. 4.3

    B. Plaintiff has not established personal jurisdiction as to the defamation count.

       Like his tortious-inference claim, Plaintiff’s defamation claims are entirely meritless. But,

at the outset, the Court lacks jurisdiction over Waid as to the defamation count—which is based

on (a) alleged statements to social-media followers and (b) statements at a Houston convention.4

       The defamation count states:

       Including his statements described above in Houston, Texas, Waid has
       intentionally published statements of fact to his followers and the general public
       regarding Meyer, including falsely stating that Meyer published the first and last
       names of comic book store employees to encourage his followers to harass and
       threaten them, as well as characterizing Meyer as a racist, serial harasser of
       minorities, and as affiliated with white supremacists….



3
  In fact, while Plaintiff’s Amended Complaint alleges Waid caused AP to decide not to publish
Plaintiff’s book, the evidence affirmatively defeats that allegation, namely, AP’s own deposition
testimony—which notably was taken prior to the filing of the Amended Complaint and therefore
renders these continuing assertions to be disingenuous and demonstrably baseless—makes clear
that Waid did not cause AP to not publish the book. See, e.g., Ex. B, Ex. 1, 107:20-108:19; 111:7-
111:16. Rather, AP made that decision based on Plaintiff’s own statements and conduct. Id. Also,
while Plaintiff alleges AP breached a contract, the facts affirmatively show AP did not breach any
contract (and that no executed contract even existed). Id. at 71:4-8; 72:10-73:5. Thus, the actual
facts and evidence reveal that AP’s decision arose out of Plaintiff’s own targeting of others in the
comics industry, not any connections between Waid and Texas.
4
  Like his tortious-interference claim, Plaintiff’s defamation claims are entirely meritless. Among
other reasons, Plaintiff did not comply with the Defamation Mitigation Act, the count is largely
time-barred, and Plaintiff has an egregious track record of hatefully targeting others in the comics
world, such that, as he admits, “[b]y late 2017, media reports began to emerge characterizing Mr.
Meyer as a bigot, racist, and part of a group that promotes white supremacy.” FAC ¶ 13.

                                                15
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 17 of 22



FAC ¶ 24 (emphasis added). The reference to “followers” is a reference to Waid’s social-media

accounts. Plaintiff alleges Waid “has thousands of friends following his Facebook posts, and

almost 100,000 Twitter followers.” Id. ¶ 11. Plaintiff alleges that “[a]t various times, Waid has

described Meyer as a serial harasser of women and minorities, and claimed that he promotes hate

and intolerance.” Id. ¶ 13.

       Allegedly defamatory “statements [made] at different times and for different audiences . .

. represent completely different torts because they are different publications.” Deaver v. Desai,

483 S.W.3d 668, 676 (Tex. App.—Houston [14th Dist.] 2015, no pet.). Therefore, a district court

must consider whether personal jurisdiction exists as to each alleged defamatory statement. See

Seifarth, 472 F.3d 266 at 274 (“A plaintiff bringing multiple claims that arise out of different forum

contacts of the defendant must establish specific jurisdiction for each claim.”).

       1. Waid’s lack of knowledge of Plaintiff’s forum location defeats jurisdiction.

       Merely because a defamatory statement is published in the forum state does not necessarily

support jurisdiction. Instead, as discussed further above, “[k]nowledge of the particular forum in

which a potential plaintiff will bear the brunt of the harm forms an essential part of the Calder

[specific-jurisdiction] test.” Revell, 317 F.3d at 475 (emphasis added). In Calder, defamatory

statements were widely published in the forum, and the defendant knew the plaintiff resided in the

forum. Calder, 465 U.S. at 785-786; see Southmark, 851 F.2d at 772 (explaining Calder test as

involving tort-feasor who “knows that the brunt of the injury will be felt by a particular resident

in the forum” (emphasis added)). No exception is identified based merely on the fact that certain

defamatory statements were made in the forum.5 Because Waid undisputedly did not know



5
 Carmona v. Leo Ship Mgt., 924 F.3d 190 (5th Cir. 2019), discussed the role of presence in the
forum in the jurisdictional inquiry. Carmona involved a negligence claim for personal injury
occurring in the forum; thus, it was directly known that the plaintiff suffered harm inside the
                                                 16
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 18 of 22



Plaintiff resided in Texas, that alone defeats jurisdiction as to both the “social media” or “general

public” defamation claims and the “Houston convention” defamation claim.

        2. Jurisdiction plainly does not exist as to any “social media” or non-Houston defamation.

        At the very least, there is no personal jurisdiction as to Plaintiff’s defamation claims based

on Waid’s alleged non-Texas or “social media” statements—even if Waid knew Plaintiff resided

in Texas (which he did not). Judge Lane previously correctly reached that conclusion. Dkt. #26 at

8-9. Such alleged statements (even assuming they were actually made) do not mention Texas;

they were accessible by and aimed at audiences anywhere (not specifically in Texas); they stem

from Plaintiff’s attacks on diversity aimed at the comic-book world generally (rather than uniquely

Texas); and they allegedly harmed efforts to publish a book aimed generally at the comic-book

market (rather than uniquely Texas). See, e.g., Clemens, 615 F.3d at 377-381 (finding no

jurisdiction over defamatory statements that were published in “every major newspaper in Texas”

because statements were not focused on Texas, even though defendant undisputedly knew plaintiff

lived in Texas); Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 425-428 (5th Cir. 2005)

(finding no jurisdiction over defamatory statements discussing Texas residents, even though article

expressly discussed Texas, because involvement of Texas was “merely collateral to the focus of

the articles”).

        That the alleged defamatory statements were made over “social media,” such as Twitter

and Facebook, highlights the absence of jurisdiction. Websites like Twitter and Facebook are “not

social media pages specifically targeted to Texas residents,” but rather are aimed at the world at


state—as opposed to an intentional tort like defamation where it is the plaintiff’s reputation at
issue. In a case like Carmona, the connection between the act and the injury inside the forum is
obvious. The Fifth Circuit in Carmona also emphasized that “the Supreme Court has never held
that such presence [in the forum] is dispositive,” as “[p]urposeful availment is a constitutional
prerequisite, regardless of where the tortious conduct occurred.” Id. at 194.

                                                 17
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 19 of 22



large. Xenex Disinfection Servs., LLC v. Deal, No. 16-232, 2016 WL 3033779, at *3 (W.D. Tex.

May 25, 2016) (dismissing case for lack of personal jurisdiction where alleged defamation

occurred over social media including Twitter, which did not “specifically target” Texas).6

        In sum, Waid’s lack of knowledge regarding Plaintiff’s forum location defeats jurisdiction

as to Plaintiff’s entire defamation count. Alternatively, Plaintiff’s defamation claims based on the

alleged non-Texas or “social media” or “general public” statements must be dismissed.

        3. Alternatively, exercising jurisdiction over any part of the defamation count would not
           be fair and reasonable.

        Even if jurisdiction were appropriate for a claim based on the Houston statements, this is

one of those cases in which the “fair and reasonable” factors weigh against exercising jurisdiction.

See McFadin v. Gerber, 587 F.3d 753, 759-760 (5th Cir. 2009). These factors include: the burden

on the nonresident defendant; the forum state’s interests; the plaintiff’s interest in securing relief;

the interest of the interstate judicial system in the efficient administration of justice; and the shared

interests of the states in furthering fundamental social policies. Id.

    •   Defendant has no connection to Texas (see Ex. A ¶¶ 3-6).




6
  See also Higgins v. Save Our Heroes, No. 18-42, 2018 WL 2208319, at **3-5 (D. Minn. May
14, 2018) (dismissing for lack of jurisdiction where defamatory statements were made over
internet, including Facebook and Twitter, because that was not evidence the statements were
“particularly connected to Minnesota,” though plaintiff lived there; “if the use of a Facebook page
or Twitter handle was sufficient to confer personal jurisdiction, a defendant could be haled into
court in any state”); BroadVoice, Inc. v. TP Innovations LLC, 733 F. Supp. 2d 219, 226 (D. Mass.
2010) (dismissing for lack of jurisdiction even though defamatory statements were made on
website specifically created to allow complaints against plaintiff, because the “defamatory website
was aimed at Massachusetts only in the sense that it could be accessed by Massachusetts residents
(along with the rest of the world)”).
                                                   18
          Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 20 of 22



    •   Texas has little interest in resolving a defamation claim based on the Houston statements.7

        Keeping only part of Plaintiff’s defamation count in Texas would undercut the efficient

        administration of justice; and California has shared interests in this dispute. The alleged

        defamation concerns Plaintiff’s anti-diversity views about the comic-book market generally

        (which is not centered in Texas, see Ex A ¶ 6), relates to a book whose subject matter has

        no relationship to Texas and which was being created by a team spread across multiple

        states, and the subject matter of the alleged defamatory statements do not discuss Texas.

        See id. ¶¶ 11-12, 20; FAC ¶¶ 15, 22. Moreover, it would be extremely inefficient to keep

        such a small part of the case in Texas, when the Due Process Clause plainly forbids litigation

        of the bulk of the case in Texas.

    •   Plaintiff’s interest in securing relief as to this claim is extremely weak. Plaintiff alleges the

        Houston statements are substantially similar to earlier statements without connection to

        Texas (see, e.g., FAC ¶ 24), and the Houston statements occurred after AP decided not to

        publish the book (FAC ¶ 22). Plaintiff has admitted that the gist of his lawsuit is AP’s

        decision to not publish his book. See Dkt. 23 at p.1. It is only after AP’s sworn testimony

        demolished Plaintiff’s tortious-interference claim that he now seeks to desperately expand

        his defamation claims.

        In sum, personal jurisdiction does not exist over either Plaintiff’s tortious-interference claim

or his defamation claims. The only claim that arguably creates a close case is Plaintiff’s

defamation claim based on the Houston statements, but ultimately the Fifth Circuit’s principle

regarding defendant’s knowledge of the plaintiff’s location still applies. But, even if the Court



7
  As discussed supra, the Fifth Circuit—by virtue of the Due Process Clause—does not permit
“supplemental” or “pendent” personal jurisdiction, such that personal jurisdiction must
independently exist for each claim.
                                                   19
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 21 of 22



were inclined to find jurisdiction over a defamation claim based on the Houston statements, it

should decline to exercise jurisdiction over that claim under application of the “fair and

reasonable” factors—as Plaintiff’s remaining claims plainly cannot be litigated in Texas. In the

alternative, for the same reasons, the Court should transfer any such claim to the Central District

of California, pursuant to 28 U.S.C. § 1404(a). See, e.g., Mills v. Beech Aircraft Corp., 886 F.2d

758, 761 (5th Cir. 1989) (“Such transfers [under 28 U.S.C. § 1404(a)] may [even] be made sua

sponte.”).8

                                 CONCLUSION AND PRAYER

       Defendant Mark Waid prays that this Court dismiss Plaintiff Richard Meyer’s claims and

therefore this lawsuit, pursuant to Fed. R. Civ. P. 12(b)(2). Mr. Waid further prays for such other

and further relief to which he may be justly entitled, at law or in equity.




8
  The section 1404 factors include such factors as: “practical problems that make trial of a case
easy, expeditious and inexpensive”; “administrative difficulties flowing from court congestion”;
and “the local interest in having localized interests decided at home.” In re Volkswagen of Am.,
Inc., 545 F.3d 304, 315 (5th Cir. 2008). Whether to transfer is “committed to the sound discretion
of the transferring judge,” Mills, 886 F.2d at 761, and the ultimate decision is whether a transfer
would serve “the convenience of parties and witnesses” and promote the “interest of justice,” 28
U.S.C. § 1404. For the reasons discussed above, a section 1404 analysis also reveals that litigation
of a single defamation claim based on Waid’s Houston statements should not occur in Texas, given
that the core of this dispute—AP’s decision to not publish Plaintiff’s book—cannot be litigated in
Texas as a matter of constitutional law.
                                                 20
         Case 1:18-cv-00800-LY Document 43 Filed 08/07/19 Page 22 of 22



                                           Respectfully submitted,
                                           REEVES & BRIGHTWELL LLP


                                           /s/ Ryan Pierce
                                           Beverly Reeves, Esq.
                                           State Bar No. 16716500
                                           breeves@reevesbrightwell.com
                                           Ryan Pierce, Esq.
                                           State Bar No. 24035413
                                           rpierce@reevesbrightwell.com
                                           221 W. 6th Street, Suite 1000
                                           Austin, TX 78701
                                           (512) 334-4500
                                           (512) 334-4492 (facsimile)

                                           Mark S. Zaid, Esq.
                                           D.C. Bar #440532 (admitted Pro Hac Vice)
                                           Mark@MarkZaid.com
                                           Mark S. Zaid, P.C.
                                           1250 Connecticut Ave., N.W., Suite 700
                                           Washington, D.C. 20036
                                           (202) 454-2809
                                           (202) 330-5610 fax

                                           ATTORNEYS FOR DEFENDANT



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of August 2019, the above and foregoing document
was served using the Court’s ECF system on the following counsel of record:

                             Daniel H. Byrne
                             Dale L. Roberts
                             Fritz, Byrne, Head & Gilstrap, PLLC
                             221 W. 6th St., Suite 960
                             Austin, TX 78701
                             dbyrne@fbhg.law
                             droberts@fbhg.law


                                                   /s/ Ryan Pierce
                                                   Ryan Pierce
